UNDERWRITING AGREEMENT Amendment No. 2 January 1, 2008 The Underwriting Agreement dated February 1, 2004 and amended May 1, 2006 (the “Agreement”) by and between Sun Capital Advisers Trust (the “Trust”), a Delaware statutory trust, on behalf of each of its series (each, a “Fund” and collectively, the “Funds”), and Clarendon Insurance Agency, Inc. (the “Underwriter”) is hereby amended as follows: Schedule A of the Agreement is replaced in its entirety with the attached revised Schedule A which reflects the following changes: (a)the establishment of four new funds:SC Lord Abbett Growth & Income Fund, SC Goldman Sachs Mid Cap Value Fund, SC Goldman Sachs Short Duration Fund, and SC PIMCO High Yield Fund; and (b) the payment of fees on a monthly basis, rather than a quarterly basis. IN WITNESS WHEREOF, the parties hereto have caused this instrument to be executed by their duly authorized officers and their seals to be hereto affixed as of the day and year first above written. ATTEST: SUN CAPITAL ADVISERS TRUST, on behalf of each series listed onSchedule A By: /s/ Maura A.
